ON APPLICATION FOR REHEARING
Decided Jan 18, 1937
By THE COURT
The above entitled cause is now being determined on application for rehearing. As we read the brief supporting the application we find no new propositions but rather a very able argument as to why the determination should have been otherwise.
We think practically all of the various arguments were present in the minds of the court when the conclusion was arrived at even though not mentioned in the opinion.
The application for rehearing will be overruled. Exceptions may be noted.
CRAIG, PJ, HORNBECK and BARNES, JJ, concur.